MEMORANDUM**
Balbir Singh, a native of India and a Hindu, applied for asylum and withholding of deportation claiming that Sikh separatists had extorted money from him on three occasions and beaten him twice after he refused to pay them. The immigration judge denied his application, finding that he had not suffered persecution on account of a statutorily protected ground and that it was unreasonable to believe that he could not safely return to India. The Board of Immigration Appeals (“BIA”) affirmed.
In order to make out a claim for asylum based on persecution on account of his political opinion, Singh must prove that: “(1) he suffered persecution; (2) he holds a political opinion (actual or imputed); (3) his political opinion was known to or imputed by the persecutors; and (4) the persecution was on account of his political opinion.” Kozulin v. INS, 218 F.3d 1112, 1115 (9th Cir.2000); Sangha v. INS, 103 F.3d 1482, 1486 (9th Cir.1997). Singh’s persecution need not be solely on account of his political opinion. But he must show “that it is reasonable to believe that the harm was motivated, at least in part, by an actual or implied protected ground.” Borja v. INS, 175 F.3d 732, 736 (9th Cir.1999) (en banc).
The record does not compel us to conclude that the Sikh separatists were motivated to extort money from Singh even in part by his political opinion, actual or imputed, or any other protected ground. Singh never expressed a political opinion to the separatists and the evidence does not show that they imputed a political opinion to him. Substantial evidence supports the BIA’s conclusion that Singh did not suffer persecution on account of his political opinion or any other protected ground.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.